Taylor, J.
(dissenting). The court order in this case, pursuant to which the settlement was made, provides specifically that the money paid in settlement shall be paid to the general guardian when he is appointed. The affidavit of the guardian in support of the motion states that it was the understanding that pursuant to the court order the $900 should be paid to him as guardian and that out of that fund he should retain $300 to be paid to his attorney. The guardian states that the releases were delivered to his attorney, but there is nothing else to indicate directly or indirectly that any authority was given by the guardian to any one to pay money to the attorney. In the face of the court order and without any more authorization than has been mentioned, the defendant and its surety company, through their attorneys, paid the full amount in cash to the plaintiff’s attorney.
The case of State ex rel. Lane v. Ballinger (41 Wash. 23), cited by my brother Crosby, passed upon the power of the attorney for an infant represented by a guardian ad litem without bond to satisfy a judgment in the infant’s favor and to receive the money paid in settlement of the action. There.was no court order of specific authorization as in the instant case. This statement in the opinion is of some significance: “ It will be noticed in this case that, at the time of the satisfaction and payment of this judgment, the minor had no regular guardian.” The decision rests in the last analysis upon a statute of the State of Washington reading thus: An attorney has power “to receive money claimed by his chent in an action or special proceeding during the pendency thereof or after judgment upon the payment thereof, and not otherwise, to discharge the same or acknowledge satisfaction of the judgment;” and the court ruled that the statute applied to clients of all sorts, infants as well as adults. What position the court would have taken in the absence of a statute is a matter of conjecture. However, the Legislature must have deemed a statute necessary.
The law is jealous of the rights of infants and its policy — through statute and court decision — is to safeguard them to every reasonable extent. In view of the express terms of the court order authorizing the settlement, the law governing principal and agent is not sufficiently elastic to warrant a finding that this guardian — simply *399by placing the releases and other papers in the hands of his attorney — gave authority to defendant and his insurer to place the settlement money in the hands of plaintiff’s attorney. Delivery to the attorney of a check or draft to the. order of the guardian or delivery of the cash to the guardian directly was clearly indicated by the court order — but not the delivery made. Whether or not the order of the court should prevail under its literal reading in case the guardian had directly authorized payment to the attorney as the guardian’s agent, we are not called upon to decide. But nothing short of such direct authorization, no inferential agency, should be permitted to outweigh the specific directions made by the court in its order for the infant’s protection. The order appealed from should be reversed and the motion granted.
Thompson, J., concurs.
Order affirmed, with ten dollars costs and disbursements.